                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAKETA S. JOLLY,                             :
    Plaintiff,                               :
                                             :
       v.                                    :        CIVIL ACTION NO. 19-CV-2208
                                             :
STATE OF VERMONT BOARD                       :
OF NURSING,                                  :
et al.,                                      :
        Defendants.                          :

                                            ORDER

       AND NOW, this 24th day of May, 2019, upon consideration of pro se Plaintiff Maketa S.

Jolly’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No.

2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Jolly’s claims for money damages against the State of Vermont, the State of New

Jersey, the Vermont Board of Nursing, the New Jersey Board of Nursing, Phyllis Mitchell, and

Joanne Leone are DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       3.      Jolly’s claims for injunctive and declaratory relief are DISMISSED without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and with leave granted to Jolly to reassert

those claims in a court where venue is appropriate.

       3.      The remaining undismissed claims in this case are TRANSFERRED to the

United States District Court for the Northern District of New York pursuant to 28 U.S.C. §

1406(a).

                                                      BY THE COURT:



                                                      / s/ J oel H. S l om sk y
                                                      JOEL H. SLOMSKY, J.
